DETAILED ACTION
This office action is in response to the communication received on 12/23/2020 concerning application no. 16/246,291 filed on 01/11/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10, filed 12/23/2020, with respect to the objection to claim 27 have been fully considered and are persuasive.  The objection to claim 27 has been withdrawn. 
Applicant's arguments filed 12/23/2020 regarding the 35 USC 102 / 103 rejection have been fully considered but they are not persuasive. Applicant argues that [0061] of Martinelli is directed to the “housing member” being formed as part of the screw and not a separate component.  It is noted that the Martinelli references explicitly states “screw 14 may have a partially hollowed construction in lieu of the housing 26, and the receiver may be contained within the hollow” (emphasis added).  The definition of “in lieu of”, as provided by www.merriam-webster.com, is “in the place of, instead of.”  Therefore, it is seen that the housing is not being relied upon in the disclosed embodiment in Martinelli, as the partially hollowed construction of the screw is used in place of, or instead of, the housing.  Applicant’s contention that this embodiment is not shown in the figures, as the reference explicitly states, . 
Applicant accurately states that in order for a claim to be anticipated "each and every element as set forth in the claim must be found, either expressly or inherently described, in a single prior art reference". Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) (MPEP 2131).  Martinelli states that the sensor may be removably placed within the hollow of the screw 14 [0061].  Per [0049], the threaded portion 18 is configured to be secured into boney structure.  It follows that a hollow screw arrangement for housing a sensor, the screw being secured into boney structure, would necessarily cause a portion of the sensor to be positioned below an outer surface of a bone when the main body is engaged to the bone.
Applicant does not appear to contest the alternative findings of obviousness regarding the Martinelli reference regarding claims 1, 6, 9, 10, 12, 24 and 28.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 
Applicant’s further arguments regarding the anticipatory nature of Martinelli rely positions rebutted above.
Applicant further argues that the interpretation of the Martinelli reference containing an opening is incorrect when relying on the embodiment discussed in [0061].  Martinelli explicitly states “the connector … may include a cartridge for removably securing the sensor in the hollow.  In fact, removability of the sensor from the anchor may be beneficially incorporated into mechanical linkages to provide the physician with flexibility to attached and detach the sensor as the physician sees fit.”  This disclosure was seen to illustrate that an opening must be present.  As noted above, the Martinelli references explicitly states “screw 14 may have a partially hollowed construction in lieu of the housing 26, and the receiver may be contained within the hollow” (emphasis added).  The definition of “in lieu of”, as provided by www.merriam-webster.com, is “in the place of, instead of.”  Therefore, it is seen that the housing is not being relied upon in the disclosed embodiment in Martinelli, as the partially hollowed construction of the screw is used in place of, or instead of, the housing.
Applicant’s contentions as to what a surgical robot may or may not achieve at the current time, or at the time of the instant application filing, does not appear to be supported by factual evidence.  Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  It is the position of the Office that the robot of Crawford may perform as needed.
Applicant also argues that Martinelli fails to teach or suggest positioning the sensor below the top surface of the bone.  Martinelli states that the sensor may be removably placed within the hollow of the screw 14 [0061].  Per [0049], the threaded portion 18 is configured to be secured into boney structure.  It follows that a hollow screw arrangement for housing a sensor, the screw being secured into boney structure, would necessarily cause a portion of the sensor to be positioned below an outer surface of a bone when the main body is engaged to the bone.
Applicant argues that the limitations of claim 7 are not taught, stating that positional feedback would be different at different locations.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., recording position data from just below the top surface of the bone) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant alleges that Martinelli would need some sort of algorithm to determine position of movement in the argument against claim 8.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Crawford reference was relied upon to teach the limitations in question.
Applicant further argues that the Contiliano is not directed to use with a surgical robot.  Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 21 – 23 Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claim Rejections - 35 USC § 102 / 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 6, 9, 10, 12, 24 and 28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Martinelli et al. (US 2003/0066538, herein Martinelli).
With regard to claim 1, Martinelli discloses a surgical sensor anchor system for use in surgical procedures utilizing robotic devices comprising: a surgical sensor anchor, 14, said surgical sensor anchor comprising: a first end configured to engage with a body part or organ, distal end of 14; an opposing second end positioned at a distance from said body part when inserted therein, proximal end of 14 having slots 13; and a main body having a tubular shape, portion of 14 between distal and proximal ends of 14, said tubular shape having an outer surface separating said first end and said second end, said tubular shape of said main body having an interior region, screw may have a partially hollowed construction, and an insertion tool engaging member, 13, positioned on said outer surface and configured for engaging with an insertion tool, screw driver; an electromagnetic sensor, 28, said electromagnetic sensor housed within said interior region of said main body, receiver may be contained within the hollow, whereby a portion of said electromagnetic sensor is positioned below an outer surface of a bone when said main body is engaged to said bone (Figs. 1A – 1B; [[0016 – 0034, 0049, 0061]).  
At least those portions of the slots of 13 distal to the proximal end and coextensive with the circumference of the outer surface of the main body are considered to satisfy the limitations directed an insertion tool engaging member positioned on said outer surface and 14 [0061].  Per [0049], the threaded portion 18 is configured to be secured into boney structure.  It follows that a hollow screw arrangement for housing a sensor, the screw being secured into boney structure, would necessarily cause a portion of the sensor to be positioned below an outer surface of a bone when the main body is engaged to the bone.
Alternatively, if it can be argued that Martinelli fails to explicitly disclose that a portion of said electromagnetic sensor is positioned below an outer surface of a bone when said main body is engaged to said bone, one of ordinary skill in the art would have found it obvious to place the sensor in a position such that protrusions outside the screw are minimized, thereby reducing tissue trauma and surfaces on which biofilms may form.
In addition, it would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the electromagnetic sensor within the screw such that a portion of the electromagnetic sensor is below an outer surface of the bone, since it has been held that rearranging parts of an invention involves only routine skill in the art and such a relocation would not appear to alter the operation of the device, such a relocation being reasonably predictable.
With regard to claim 6, Martinelli discloses wherein said sensor tracks six degrees of movement [0014].
Regarding claim 9, Martinelli discloses wherein said surgical sensor anchor first end, distal end of 14, comprises a threaded portion, 18 (Figs. 1A – 1B; [0049]).
claim 10, Martinelli discloses wherein said surgical sensor anchor, 14, comprises a geometric shape, cross-section of screw is circular (Figs. 1A – 1B).
 Regarding claim 12, Martinelli discloses wherein said surgical sensor anchor, 14, comprises a secondary geometric shape, screw head is oval (Figs. 1A – 1B).
With regard claim 24, Martinelli discloses wherein said main body comprises an interior region sized and shaped, receiver may be contained within the hollow [0061].
The phrase “to allow said sensor to be inserted and stored therein” is considered a statement of intended use and fails to impart further structural elements to the claim.  The device of Martinelli is considered capable of performing as claimed.
Regarding claim 28, Martinelli discloses wherein said first end of said surgical sensor anchor includes an initial insertion portion, said insertion portion terminating in a pointed tip (Figs. 1A – 2C; [0049]). Distal portion of screw 14 terminates in a pointed tip.  Threaded portion 18 of the screw 14 is configured to be secured into boney structures.
The phrase “constructed to aid in insertion into said bone” is considered a statement of intended use and fails to impart further structural elements to the claim.  The device of Martinelli is considered capable of performing as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 25 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Martinelli et al. (US 2003/0066538, herein Martinelli).
Regarding claim(s) 25 and 26, Martinelli fails to explicitly disclose wherein at least half of said electromagnetic sensor is positioned below said outer surface of said bone when said main body is engaged to said bone or wherein all of said electromagnetic sensor is positioned below said outer surface of said bone when said main body is engaged to said bone.  Martinelli states that the sensor may be removably placed within the hollow of the screw 14 [0061].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the electromagnetic sensor within the screw such that at least half or all of the electromagnetic sensor is below an outer surface of the bone, since it has been held that rearranging parts of an invention involves only routine skill in the art and such a relocation would not appear to alter the operation of the device, such a relocation being reasonably predictable.
With regard claim 27, Martinelli discloses wherein said second end of said body potion includes an opening [0061].  Martinelli is silent as to the opening having a diameter.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide for the opening to have a diameter sufficient to allow the sensor 14 to be inserted into and stored within an interior region of said surgical 
The phrase “said opening sufficient to allow the sensor 14 to be inserted into and stored within an interior region of said surgical sensor anchor” is considered a statement of intended use and fails to impart further structural elements to the claim.  The device of Martinelli is considered capable of performing as claimed.

Claim(s) 3 – 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Martinelli et al. (US 2003/0066538, herein Martinelli) in view of Crawford et al. (US 2013/0345718, herein Crawford).
With regard to claim 3, Martinelli fails to disclose a robot with software to drive robotic functionality.
Crawford teaches a robot, 15, with software, 3406, to drive robotic functionality (Figs. 1 & 34; [0120, 0129, 0206 – 0211]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of a robot with software to drive robotic functionality.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Martinelli to include a robot with software to drive robotic functionality as taught by Crawford, since use of a robot employing a Cartesian positioning system allowing 
Regarding claim 4, Martinelli in view of Crawford discloses visualizing equipment, display means 29, 150 (Crawford: Figs. 1 & 10; [0120 – 0121]).
  With regard to claim 5, Martinelli in view of Crawford discloses a sensor control system, 3417 (Crawford: Fig. 34; [0133, 0174]).
  Regarding claim 7, Martinelli in view of Crawford discloses wherein said sensor provides feedback data to a robot, 15, wherein said feedback data provided causes said robot to either move or to hold in position for securement in proper place (Crawford: [0009, 0131, 0149, 0269, 0443, 0494, 0507]).
With regard to claim 8, Martinelli in view of Crawford discloses wherein said feedback data provided causes said robot, 15, to adjust position or movement in real-time, or stop a movement until additional input is performed (Crawford: [0131, 0269, 0494, 0507]).

Claim(s) 21 – 23 and 29 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Martinelli et al. (US 2003/0066538, herein Martinelli) in view of Contiliano et al. (US 2007/0010820, herein Contiliano).
Regarding claim 21, Martinelli fails to disclose wherein said insertion tool engaging member includes an elongated member arranged in a generally parallel orientation relative to an anchor longitudinal axis.
46 or 86, arranged in a generally parallel orientation relative to an anchor longitudinal axis (Figs. 2 & 5; [0022]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of said insertion tool engaging member includes an elongated member arranged in a generally parallel orientation relative to an anchor longitudinal axis.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Martinelli to include said insertion tool engaging member includes an elongated member arranged in a generally parallel orientation relative to an anchor longitudinal axis as taught by Contiliano, since this allows for a fixation device having improved physical properties including a high failure torque and a high stripping strength.
With regard to claim 22, Martinelli in view of Contiliano discloses wherein said insertion tool engaging member comprises an elongated member having an angled or ramped surface for guiding an insertion tool, see tapering between proximal end 42 and ARM 46 towards distal end 44 (Contiliano: Fig. 2; [0028]).
Regarding claim 23, Martinelli in view of Contiliano discloses wherein said main body, elongate shank 12, includes a circumferential flange, see portion of 12 abutting drive head 30, 44 or 84 (Contiliano: Figs. 1C, 2 & 5; also see annotated Fig. 1C, below).
	With regard to claim 29, Martinelli in view of Contiliano discloses wherein said outer surface of said main body, 12, includes at least one helical thread, 20 (Contiliano: Figs. 1A – 1D; [0024]).
claim 30, Martinelli in view of Contiliano discloses wherein said outer surface of said main body includes a circumferential flange, said circumferential flange having a generally circular shape and extending around a perimeter of said surgical sensor anchor main body (Contiliano: see annotated fig. 1C below).  The circumferential flange is considered equivalent to the flattened proximal portion of shank 12 abutting drive head 30.
The phrase “to establish a desired depth that said electromagnetic sensor extends below said outer surface of said bone” is considered a statement of intended use and fails to impart further structural elements to the claim.  The device of Martinelli in view of Contiliano is considered capable of performing as claimed.

    PNG
    media_image1.png
    374
    307
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086.  The examiner can normally be reached on M-F 8 - 5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793